Citation Nr: 1445790	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  10-02 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for Meniere's disease.  

2.  Entitlement to service connection for Meniere's disease.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 



INTRODUCTION

The Veteran had active military service from July 1967 to July 1969 and received the Bronze Star with "V" Device, among other decorations, for this service.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction of the claims file was subsequently transferred to the RO in San Juan, the Commonwealth of Puerto Rico.

The Veteran was scheduled for a Board hearing on April 16, 2014.  The Veteran canceled the hearing and did not indicate a desire to reschedule.  As such, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.74(d) (2013).  

The issue(s) of Meniere's disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An un-appealed December 2003 rating decision denied service connection for Meniere's disease.  

2.  Since the December 2003 rating decision, evidence that is new, which relates to an unestablished fact necessary to substantiate the claim of service connection for Meniere's Disease, which is neither cumulative or redundant, and which raises a reasonable possibility of substantiating the claim has been received. 


CONCLUSIONS OF LAW

1.  An un-appealed December 2003 rating decision denying service connection for Meniere's disease is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.160, 20.1103 (2013). 

2.  New and material evidence has been received with respect to the claim of entitlement to service connection for Meniere's disease; the claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (a) (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking to reopen a claim of service connection for Meniere's disease that was previously denied by the RO.  For the reasons that follow, the Board concludes that the prior denial is final, that new and material evidence has been received and that reopening is warranted.  

In September 2003, the Veteran filed a claim for entitlement to service connection for Meniere's disease.  The claim was denied in a December 2003 rating decision.  The RO denied the claim because there was no evidence of injury or treatment in service, no complaints for many years after service and no evidence of a nexus.  The Veteran was provided notice of the adverse decision and of his procedural and appellant rights in a December 2003 letter.  He did not submit a notice of disagreement or new and material evidence within one year.  The December 2003 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

A final decision cannot be reopened and considered on the merits unless new and material evidence is presented.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The evidence received since the December 2003 rating decision includes VA treatment notes discussing the relationship between tinnitus, hearing loss and Meniere's disease.  There is an April 2005 treatment note from Dr. P.M. discussing the Veteran's disease, the reason for his surgery and the impact of in-service noise exposure on the Veteran's audiological disabilities to include hearing loss, tinnitus, and Meniere's disease.  Lastly, the Veteran submitted an article entitled "Noise Trauma."  The Veteran also resubmitted surgery notes and treatment notes from Dr. M.L. from 2003.  

The Board is aware that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Pursuant to Shade, evidence is considered new if it has not been previously submitted to agency decision makers, and it is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  The Court interprets the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The VA treatment notes, the letter from Dr. P.M. and the article submitted are all new and material as this evidence was not previously of record and they address the grounds of the prior final denial and raise a reasonable possibility of substantiating the claim of service connection for Meniere's disease. 

Consequently, reopening the Veteran's claim of service connection for Meniere's disease is warranted.  38 C.F.R. § 3.156. 


ORDER

The claim of service connection for Meniere's disease is reopened; the appeal is granted to this extent only.  




REMAND

The Veteran asserts service connection for Meniere's disease.  The Board has reopened the Veteran's claim.  However, additional development is required prior to a decision on the merits.  The Veteran has been diagnosed with Meniere's disease.  He also has been diagnosed with left hearing loss and tinnitus and is service connected for tinnitus.  There are references in his VA treatment notes that his tinnitus and Meniere's disease could be related and there is also evidence in the file that his left ear hearing loss and Meniere's disease could be related.  See March 2006 VA Treatment Note; see also January 2006 VA Treatment Note; December 2005 VA Treatment Note; June 2006 VA C&P Audiological Examination.  

The Board notes that the Veteran has not been given a medical examination relating to his service connection claim for Meniere's disease and the Board determined that one is warranted.  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4) (2012); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As such, the Board is remanding the Veterans claim for service connection in order to provide the Veteran with an examination on the etiology of his currently diagnosed Meniere's disease. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination to determine the nature and etiology of his currently diagnosed Meniere's disease.  The claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE), including this REMAND, must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any testing deemed necessary, including X-rays, should be performed.  All pertinent pathology should be noted in the examination report.  The examiner is requested to address the following: 

a) Provide an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's Meniere's disease is etiologically related (incurred in, caused or aggravated by) the Veteran's active service.  

b) Is it as likely as not (50 percent probability or more) that the Meniere's disease was caused by service-connected tinnitus?  

c) Is it as likely as not (50 percent probability or more) that the Meniere's disease was aggravated by (permanently worsened in severity beyond a normal progression) his service-connected tinnitus?  

If aggravation of a nonservice-connected disorder by any service-connected disability is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation. 

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefit sought on appeal is not granted to the appellant's satisfaction, provide him a supplemental statement of the case. 

Allow an appropriate period of time for response, to include time for the Veteran's representative to prepare and submit an Informal Hearing Presentation as in a January 2010 letter, the representative requested that the file be returned to them if the Veteran was unable to attend the Board hearing in April 2014.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


